Citation Nr: 0200740	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  99-16 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
August 1964 and June 1997 RO decisions which assigned a zero 
percent rating and a 10 percent rating, respectively, for the 
service-connected leukoplakia of the lower lip.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel

INTRODUCTION

The appellant served on active duty from May 1941 to May 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Boston, Massachusetts, which determined that there 
was no CUE in the RO decisions of August 1964 and June 1997, 
which assigned a zero percent rating and a 10 percent rating, 
respectively, for the appellant's service-connected 
leukoplakia of the lower lip.   

In a January 2001 decision, the Board denied the appellant's 
CUE claim.  However, documents added to the claims folder 
subsequent to the January 2001 Board decision indicated that 
prior to such Board decision, the appellant had made a timely 
request for a hearing before a Board Member sitting at the RO 
(i.e., a Travel Board hearing).  In September 2001, the Board 
informed the RO that the appellant should be scheduled for a 
Travel Board hearing and that if he appeared for that 
hearing, the January 2001 Board decision would be vacated.  
The appellant appeared at a subsequent Travel Board hearing 
in November 2001.  Thus, in a January 2002 decision, the 
Board vacated the January 2001 decision and referred the 
appellant's claim for de novo consideration to the 
undersigned Board Member.  The undersigned Board Member 
conducted the November 2001 Travel Board hearing. 

The Board notes that in the November 2001 Travel Board 
hearing, the appellant's representative raised the issue of 
entitlement to an increased rating for leukoplakia of the 
lower lip, currently rated as 10 percent disabling.  
Specifically, the appellant's representative stated that the 
appellant suffered from nerve damage, including paresthesia, 
in the lower lip, and that he also suffered from 
disfigurement due to his leukoplakia of the lower lip.  In 
addition, it appears that the appellant's representative also 
raised the issue of entitlement to service connection for a 
psychiatric disability, other than post-traumatic stress 
disorder (PTSD), as secondary to the service-connected 
leukoplakia of the lower lip.  These issues have not been 
developed for appellate consideration and are referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  By an unappealed August 1964 RO decision, the appellant 
was granted service connection for leukoplakia of the lower 
lip and assigned a noncompensable evaluation.  

2.  By an unappealed June 1997 decision, the RO assigned a 10 
percent rating for the appellant's service-connected 
leukoplakia of the lower lip.  

3.  The August 1964 and June 1997 RO decisions were not 
undebatably erroneous in assigning a noncompensable rating 
and a 10 percent rating, respectively, for the appellant's 
leukoplakia of the lower lip.  


CONCLUSION OF LAW

There was no CUE in the August 1964 and June 1997 RO 
decisions which assigned a noncompensable evaluation and a 10 
percent rating, respectively, for the service-connected 
leukoplakia of the lower lip, and the decisions are final.  
38 U.S.C.A. §§ 5109A, 7105 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.104(a), 3.105(a) (2001).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant's service medical records show that in May 
1941, he underwent an enlistment physical examination.  At 
that time, his mouth was clinically evaluated as "normal."  
The records reflect that in April 1957, the appellant was 
treated for herpetic lesions of the lower lip.  According to 
the records, in November 1961, the appellant was referred to 
the dermatology clinic in order to evaluate a lesion on the 
vermilion border of his lower lip.  At that time, it was 
noted that keratosis was evident and that the appellant had a 
history of facial burns during World War II.  A subsequent 
November 1961 notation shows that the appellant had lips with 
leukoplakia changes and that a lip shave was indicated.  The 
appellant was referred to a Dr. O'Brien, who in November 1961 
diagnosed him with leukoplakia of the lower lip.  On January 
7, 1962, the appellant was admitted to the U.S. Naval 
Hospital in Chelsea, Massachusetts for a prophylactic lip 
shave.  An examination revealed leukoplakia of the vermilion 
border, which was presented only as superficial plaques, and 
there was no evidence of any clinical change suggesting early 
malignancy in any of the areas of thickening.  A routine lip 
shave was performed, removing the entire vermilion of the 
lower lip.  The recovery was uneventful, and the appellant 
was advised to keep the lower lip lubricated at all times in 
order to forestall a recurrence of the leukoplakia.  On 
January 16, 1962, he was discharged to duty.  In August 1962, 
the appellant underwent a physical examination.  At that 
time, his mouth was clinically evaluated as "normal," and 
no scars pertaining to the lips were noted.

In April 1964, prior to his military discharge, the appellant 
submitted a claim for entitlement to service connection for a 
lower lip disability.

In May 1964, the appellant underwent his separation physical 
examination.  At that time, his mouth was clinically 
evaluated as "normal," and no scars pertaining to the lips 
were noted.  The examining physician stated that the 
appellant had a leukoplakia area of the lower lip shaved two 
years previously, and that it was well healed.  No defects 
were noted.

In an August 1964 decision, the RO granted the appellant's 
claim for service connection for leukoplakia of the lower 
lip.  At that time, a zero percent rating for leukoplakia of 
the lower lip was assigned under Diagnostic Code 7899.  By 
letter dated in August 1964, the RO notified the appellant of 
the decision; he did not appeal the decision.

A VA outpatient treatment record, dated in June 1976, shows 
that at that time, the appellant stated that he had a history 
of leukoplakia of the lower lip and complained of dryness.  
The physical examination revealed that there was no 
recurrence of the leukoplakia and that the mucous membrane of 
the cheek, palate, and rest of the mouth were normal.  The 
examining physician recommended that the appellant use 
Vaseline for dryness as needed.

In December 1976, the appellant submitted a claim for a 
compensable rating for his service-connected leukoplakia of 
the lower lip.  At that time, he stated that his condition 
had worsened with additional speech problems and discomfort.

In a January 1977 decision, the RO denied the appellant's 
claim for entitlement to an increased (compensable) rating 
for his leukoplakia of the lower lip.  By letter dated in 
January 1977, the RO notified the appellant of the decision; 
he did not appeal the decision.

In a February 1988 letter, Robert O'Brien, M.D., stated that 
he had operated on the appellant 25 years earlier for 
leukoplakia of the lower lip.  Dr. O'Brien noted that the 
operation involved a lip shave whereby the appellant's entire 
lower lip vermilion was removed and replaced with advancement 
of the mucous membrane from within the lip.  He stated that 
at present, there was no evidence of recurrence of the 
leukoplakia or malignancy.  According to Dr. O'Brien, the 
appellant had considerable tingling and paresthesias, drying, 
and a constant need to anoint the lower lip with a Vaseline 
compound.

In May 1995, the appellant filed a claim for an increased 
(compensable) rating for leukoplakia of the lower lip.

A VA examination was conducted in April 1997.  At that time, 
the appellant reported that during service, he was diagnosed 
with leukoplakia of the lower lip and underwent a shave 
excision.  He complained that ever since the procedure, he 
had had constant paresthesias and had to apply topical 
ointments frequently, every day. The physical examination 
showed that there was a surgically repaired lower lip with no 
leukoplakia present.  The diagnoses included the following: 
(1) post surgical excision of leukoplakia of the entire lower 
lip with plastic repair, (2) and paresthesias of the lower 
lip related to the leukoplakia excision.

In a decision, dated on May 6, 1997, the RO denied the 
appellant's claim of entitlement to an increased 
(compensable) rating for leukoplakia of the lower lip.

On May 21, 1997, the RO received a statement from the 
appellant.  At that time, he requested that the May 1997 RO 
decision be "reconsidered."  The appellant contended that 
he had a deformed lower lip which had felt "weird" ever 
since the leukoplakia was excised during service.  The 
appellant stated that his lower lip should be rated 10 
percent disabling, analogous to a disfigured tender scar.  He 
submitted two undated photographs of himself, which he said 
were taken before and after his lip surgery. One is a black 
and white photograph, showing him in a Naval uniform, and the 
other is a much more recent color photograph.

In a June 1997 decision, the RO increased the appellant's 
rating for his service-connected leukoplakia of the lower lip 
from zero percent to 10 percent disabling under Diagnostic 
Codes 7899-7806, effective from May 1995, the date of the 
appellant's claim for an increased rating.  By letter dated 
in July 1997, the RO notified the appellant of the decision; 
he did not appeal the decision.

In March 1999, the appellant's representative submitted on 
behalf of the appellant a claim which alleged that there was 
CUE in the RO decisions of August 1964 and June 1997, which 
assigned a zero percent rating and a 10 percent rating, 
respectively, for the service-connected leukoplakia of the 
lower lip.  It was contended that the appellant's lower lip 
was removed, constituting a severe disfigurement, and that a 
30 percent rating should have been assigned.

In a May 1999 decision, the RO determined that there was no 
CUE in the RO decisions of August 1964 and June 1997 which 
assigned a zero percent rating and a 10 percent rating, 
respectively, for the service-connected leukoplakia of the 
lower lip.

In August 1999, the appellant submitted his substantive 
appeal (VA Form 9).  At that time, he contended that the 
problems and discomfort caused by his lower lip warranted a 
rating in excess of 10 percent.

In October 1999, a hearing was conducted at the RO.  At that 
time, the appellant testified that in service during World 
War II, he sustained a "flash burn" of the face and that 
approximately 15 years later, he was diagnosed with 
leukoplakia and had the top of his lower lip removed.  (T.1-
4).  The appellant stated that he had received notification 
of the August 1964 rating action granting his claim for 
service connection for leukoplakia of the lower lip and 
assigning a zero percent disabling rating.  (T.7)  He 
indicated that he did not file an appeal at that time because 
he did not realize it would have had any effect on his case 
and he believed that the decision was final.  (Id.).  
According to the appellant, following the June 1997 RO 
decision which increased the rating for his service-connected 
leukoplakia of the lower lip from zero percent to 10 percent 
disabling, he thought he had filed a notice of disagreement 
with the decision.  (T.7-9).  The appellant noted that he had 
problems with his lower lip such that it required constant 
lubrication.  (T.10,11).   He reported that his lower lip 
felt like "pins and needles," and was disfiguring.  (Id.).  
The appellant's daughter, who testified that she was a 
registered nurse, stated that the appellant had problems 
holding fluid in his mouth due to the tissue loss of his 
lower lip.  (T.6.).  The appellant's daughter described a 
photograph of the appellant in a military uniform showing 
that he had a full lower lip and a more current photograph of 
the appellant, thought to have been taken in the 1980s, 
showing that his full lower lip had never been rebuilt.  
(T.5,6).  (These photographs were previously submitted and 
considered by the RO in 1997.)

In statements dated in May and June 2000, the appellant's 
representative generally argued that there was CUE in the 
August 1964 and June 1997 RO decisions which assigned a 
noncompensable rating and a 10 percent rating, respectively, 
for the service-connected leukoplakia of the lower lip.  It 
was asserted that the RO decisions should have assigned a 30 
percent rating for the disability.

In November 2001, a hearing was conducted at the RO before 
the undersigned Board member.  At that time, the appellant's 
representative reported that at the time of the August 1964 
rating action, there were no pictures of record showing how 
the appellant's lower lip looked before and after his lip 
surgery.  (T.3-6).  The representative stated that it was not 
until May 1997, that two photographs of the appellant were 
submitted which showed that he had a full lower lip prior to 
his lip surgery and that after his surgery, his lip was 
"gone."  (Id.).  According to the representative, the 
appellant had also not been provided a VA examination prior 
to the August 1964 rating action.  (Id.).  It was the 
representative's contention that if the RO had had a fuller 
evidentiary picture before them at the time of the August 
1964 rating action, a higher disabling rating would have been 
assigned for the appellant's service-connected leukoplakia of 
the lower lip.  (Id.).  


II.  Initial Matters

The Veterans Claims Assistance Act of 2000 [the VCAA], which 
was enacted during the pendency of this appeal, provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  The Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
38 U.S.C.A. § 5103A (West Supp. 2001).  

In this case, the appellant does not contend that additional 
evidence exists, and the Board has not identified any such 
evidence.  Indeed, the nature of a CUE claim would preclude 
consideration of additional evidence under most, if not all, 
circumstances, since only evidence of record at the time of 
the challenged decision may be considered.  In determining 
whether CUE existed in the unappealed 1964 and 1997 RO rating 
decisions, a review of the law and evidence which was before 
the rating board "at [those] time[s]" must be undertaken.  
See 38 C.F.R. § 3.104(a) (2001).  "A determination that 
there was 'clear and unmistakable error' must be based on the 
record that existed at the time of the prior...decision."  
Russell v. Principi, 3 Vet. App. 310, 314, (1992).  See also 
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).   

In light of the above, it is the Board's determination that 
all relevant facts have been properly developed and that no 
further development is required to comply with the VCAA.  The 
appellant and his representative have been accorded ample 
opportunity to present argument in support of the appellant's 
claim of CUE, including at a personal hearing and a Travel 
Board hearing.  Moreover, there is no indication that there 
are additional documents that have not been obtained and 
would be pertinent to the present claim.  Remanding this case 
for readjudication under such circumstances would serve no 
useful purpose.  Cf. Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Thus, the Board finds that it may proceed with a 
decision on the merits of the appellant's claim without 
prejudice to the appellant. 


III.  Analysis

The appellant contends that the August 1964 and June 1997 
decisions, in which the RO assigned a noncompensable rating 
and a 10 percent rating, respectively, for the service-
connected leukoplakia of the lower lip, were based on CUE.  
The Board notes that the 1964 and 1997 RO decisions were not 
appealed by the appellant, and thus they are final, unless 
the decisions are shown to be based on CUE.  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.104(a).  Legal authority provides that 
where CUE is found in a prior rating decision, the prior 
decision will be reversed or revised, and for the purposes of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal or revision of the 
prior decision on the grounds of CUE has the same effect as 
if the decision had been made on the date of the prior 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a)

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 
Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); 
Russell, 3 Vet. App. at 310.  

In the present case, the appellant has made no specific 
allegations that the correct facts as they were known at the 
time were not before the RO in August 1964 and June 1997.  
Instead, the appellant contends that, at the time of the 
rating decisions in question, the RO failed to correctly 
apply the criteria of the appropriate diagnostic code, and 
that he suffered symptomatology sufficient to warrant the 
assignment of a 30 percent rating under either Code 7800 or 
7806 for his service-connected leukoplakia of the lower lip.

When service connection and a zero percent rating were 
established for leukoplakia of the lower lip in 1964, the 
disability was rated under Diagnostic Code 7899.  When an 
unlisted condition is encountered, the rating must be by 
analogy, and the diagnostic code number reflects that part of 
the rating schedule most closely identifying the part/system 
of the body involved, or "78" as the first two digits in 
this case, and the fact that such condition is unlisted, or 
"99" as the last two digits in this case.  38 C.F.R. § 
4.27.

When a 10 percent rating was assigned for leukoplakia of the 
lower lip in 1997, the disability was rated under Diagnostic 
Codes 7899-7806.  Because leukoplakia of the lower lip is an 
unlisted condition, the RO rated it by analogy to eczema 
under Diagnostic Code 7806.  Governing regulation provides 
that when an unlisted condition is encountered, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20.

The applicable rating criteria (i.e., Diagnostic Codes 7800 
and 7806) for the skin in effect at the time of the 1964 and 
1997 RO decisions are the same as that currently in effect.

Under Code 7800, a zero percent rating is assigned for slight 
disfiguring scars of the head, face or neck, and a 10 percent 
rating is assigned for moderate disfiguring scars of the 
face, head or neck.  A 30 percent rating is assigned for 
severe disfiguring scars, especially if producing a marked 
and unsightly deformity of the eyelids, lips, or auricles.  A 
50 percent rating is assigned for complete or exceptionally 
repugnant deformity of one side of face or marked or 
repugnant bilateral disfigurement.  A note following the code 
provides that when in addition to tissue loss and 
cicatrization there is marked discoloration, color contrast, 
or the like, the 50 percent rating may be increased to 80 
percent, the 30 percent rating to 50 percent, and the 10 
percent rating to 30 percent; the most repugnant, disfiguring 
conditions, including scars and diseases of the skin, may be 
submitted for central office rating, with several unretouched 
photographs.  38 C.F.R. § 4.118, Diagnostic Code 7800 (1964 
and 1997).

Under Code 7806, a zero percent rating is assigned for eczema 
with slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area, and a 10 percent rating 
is assigned for eczema with exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating is assigned for eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 (1964 
and 1997).

At the time of the August 1964 RO decision, the appellant's 
service medical records showed that in 1962, the appellant 
underwent a lower lip shave in order to excise leukoplakia 
and that during such surgery, the entire vermilion of the 
lower lip was removed.  Following an uneventful recovery, the 
appellant was advised to thereafter keep his lower lip 
lubricated at all times.  At his 1964 military discharge 
examination, it was noted his lower lip was well healed and 
that there were no defects of the mouth or scars on his lips.  
Given this evidence, there is nothing to suggest that, at the 
time of the August 1964 RO decision, all reasonable 
adjudicators would have viewed the appellant's lower lip 
condition as moderately disfiguring or characterized by 
exfoliation, exudation or itching, in order to warrant a 
compensable rating under an applicable diagnostic code.  

The Board recognizes that in the November 2001 Travel Board 
hearing, the appellant's representative contended that if the 
RO had had a fuller evidentiary picture before them at the 
time of the August 1964 rating action, including photographs 
of the appellant's lip before and after his lip surgery, and 
a VA examination, a higher disabling rating would have been 
assigned for the appellant's service-connected leukoplakia of 
the lower lip.  However, as previously stated, a 
determination concerning clear and unmistakable error must be 
based on the record and the law that existed at the time of 
the prior decision.  See Russell, 3 Vet. App. at 313-314; see 
also Porter, 5 Vet. App. at 235- 236 (holding that 
subsequently developed evidence is not applicable to a claim 
of clear and unmistakable error).  Therefore, given that 
prior to the August 1964 rating action, the appellant had not 
submitted photographs of himself before and after his lip 
surgery, and he had not undergone a VA examination, the Board 
must find that the RO determination of August 1964 was in 
accordance with the evidence of record at that time and with 
acceptable rating judgment.   

At the time of the 1997 June RO decision, medical records 
show that the appellant had complained of dryness of his 
lower lip in 1976.  (The appellant, however, did not appeal a 
1977 RO decision which denied a compensable rating for 
leukoplakia of the lower lip based on the 1976 complaint.)  
In a 1988 letter, Dr. O'Brien stated that the appellant's 
lower lip condition was manifested by considerable tingling 
and paresthesias, drying, and a constant need to lubricate 
the lip.  Dr. O'Brien also noted that the lip shave, which he 
had performed, involved removal of the appellant's entire 
lower lip vermilion but that the lip was replaced with 
advancement of the mucous membrane from within the lip.  
There was no reference to any disfigurement as a result of 
the procedure.  In an April 1997 VA examination, although the 
appellant complained of constant paresthesias and of a need 
to frequently apply topical ointments to his lower lip every 
day, the physical examination showed a surgically repaired 
lower lip with no leukoplakia present.  In addition, there 
was no reference to any disfigurement of the lower lip.  The 
appellant then supplied the RO with two photographs of 
himself (which were reportedly taken before and after his lip 
surgery, showing loss of the full lower lip but no scarring), 
and in conjunction with recent medical findings, the RO 
subsequently assigned a 10 percent rating on the basis of the 
changes in the appellant's lip condition.  Given this 
evidence, there is nothing to suggest that, at the time of 
the June 1997 RO decision, all reasonable adjudicators would 
have viewed the appellant's lower lip condition as severely 
or markedly disfiguring, or characterized by constant 
exudation or itching, in order to warrant a 30 percent rating 
under Diagnostic Codes 7800 or 7806.

The appellant's mere dispute with how the RO weighed the 
evidence at the time of the 1964 and 1997 rating decisions 
does not meet the standard of CUE.  There is nothing in the 
evidence from the time of those rating decisions which would 
compel a conclusion, to which reasonable minds could not 
differ, that the appellant's leukoplakia of the lower lip was 
compensably disabling at the time of the August 1964 RO 
decision or more than 10 percent disabling at the time of the 
June 1997 RO decision, under the diagnostic codes cited by 
the RO or under any other analogous diagnostic code.  The 
claims file shows that the RO properly considered the 
evidence when making its 1964 and 1997 decisions.  There was 
no undebatable error of law that would have manifestly 
changed the outcome, and the Board finds no CUE in the August 
1964 and June 1997 RO decisions.


ORDER

There was no CUE in the August 1964 and June 1997 RO 
decisions which assigned a zero percent rating and a 10 
percent rating, respectively, for the service-connected 
leukoplakia of the lower lip, and the claims are denied.   





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

